Case 3:19-md-02885-MCR-GRJ Document 1099 Filed 04/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

PENSACOLA DISTRICT

IN RE: 3M COMBAT ARMS EARPLUG )
PRODUCTS LIABILITY LITIGATION )

) Case No.: 3:19-md-2885
This Document Relates to All Actions )

) Hon. Judge M. Casey Rodgers

) Magistrate Judge Gary R. Jones
Isaac, et.al. v. 3M Company, et.al. )
3:20-cv-05348-MCR-GRJ )
(Transfer from Eastern District of New York- )
Docket No.: 1:20-cv-1447) )

NOTICE OF APPEARANCE

 

PLEASE TAKE NOTICE that Stephen L. Drummond, Esq. of the Law Firm of
Drummond & Squillace, PLLC, hereby enters his appearance and files his Notice of Appearance
as counsel for/on behalf of Plaintiffs Tyrane Isaac and Nina Isaac in the above captioned action.
Further, Mr. Drummond is the Attorney of Record in the action transferred to this Court (MDL
Case No.: 2885) from the Eastern District of New York (Docket No.: 1:20-cv-1447) pursuant to
Transfer Order No. 9. The undersigned counsel requests that all pleadings and correspondence be
served upon him and sent to his attention in the future at the address below.

Dated: April 18, 2020
Respectfully Submitted,
/s/ Stephen L. Drummond
Stephen L. Drummond, Esq. (Fla Bar Id 155497)
Drummond & Squillace, PLLC
175-16 Hillside Ave., Suite 205

Jamaica Estate, NY 11432
718-298-5050

 

7410 A400 FFrrFasrr +

TIO6-270-J IIA TdX )

sdrummond@dswinlaw.com

Attorney for Plaintiffs Tyrane Isaac and Nina Isaac
Case 3:19-md-02885-MCR-GRJ Document 1099 Filed 04/18/20 Page 2 of 2

CERTIFICATE OF SERVICE

The undersigned, an Attorney, certifies that the foregoing Notice of Appearance was filed
electronically with the Clerk of the Court using the CM/ECF system on April 18, 2020 which
will serve same electronically on all counsel of record.

/s/ Stephen L. Drummond

 
